Rule of law in Russia (debate)
The next item is the statement by the Vice-President of the Commission and High Representative of the European Union for Foreign Affairs and Security Policy on the rule of law in Russia.
I would like to ask Mrs Győri to take the floor on behalf of the Vice-President of the Commission and High Representative.
President-in-Office of the Council. - Mr President, at the request of Baroness Ashton, the Hungarian Presidency of the Council is representing the High Representative and Vice-President of the Commission during this debate. Baroness Ashton, as you may know, is travelling in northern Africa and in the Middle East this week.
I wish to thank you for raising the issue of the situation of human rights and the rule of law in Russia. Despite some very positive signals from President Medvedev last year, the actual human rights situation in Russia and, in particular, in the Northern Caucasus region, remains deeply preoccupying. Violence, harassment and intimidation against activists, lawyers and independent journalists are of great concern to us.
The number of cases to support this statement is unacceptably high. The brutal attacks on Russian journalists, Oleg Kashin and Anatoly Adamchuk, and environmental activist, Konstantin Fetisov, are among the latest reminders of the climate of insecurity and intimidation that journalists, activists and human rights defenders in Russia face in their day-to-day work.
Despite assurances at the highest levels, the perpetrators are rarely brought to justice and sentenced. Accountability for violence and intimidation against human rights defenders - let me mention the cases of Mrs Estemirova, Mrs Politkovskaya, Mrs Barburova and Mr Markelov among a great number of others - remains an important test for the independence and efficiency of Russia's judiciary. As long as the crimes remain unsolved, a climate of impunity will continue to prevail.
There are, however, also positive developments. I should mention here the Moscow City Council's decision to authorise peaceful and regular demonstrations - which were forbidden until last year - such as those in support of Article 31 or the day of press rallies. We have welcomed this decision. At the same time, we continue to receive reports about arbitrary arrests of peaceful demonstrators, including opposition leaders, at these very same authorised demonstrations, as well as others across the country. This is a matter of serious concern to us.
Freedom of speech and freedom of assembly and association are preconditions for the development of modern societies. All of these freedoms are enshrined in the Constitution of the Russian Federation. They also form part of the commitments that Russia has entered into as a member of the United Nations, the OSCE and the Council of Europe. The EU urges Russia to uphold its commitments and guarantee this right to citizens.
President Medvedev has asked his Presidential Human Rights Council to examine the Khodorkovsky, Lebedev and Magnitsky cases. We very much welcome this decision. The EU has made no secret of its serious concerns with the way these cases have been handled.
President Medvedev has often spoken out against what he has termed the legal nihilism prevailing in Russia. The EU stands ready to support Russia's efforts to overcome this, starting with the reform of its judicial system. Convinced that real modernisation needs established respect for the rule of law and its equal and fair application, we have put the rule of law at the core of our partnership for modernisation.
In this context, concrete activities have already been prepared - for example, the setting up of an appeal system for civil and criminal court cases in Russia - in close cooperation with the President's administration and the Council of Europe. We are ready to work with Russia on this, as well as on new projects on corruption and the Hague Conventions.
The situation in the Northern Caucasus is particularly worrying and needs urgent action. We welcome the new strategy for economic and social development and the efforts by Deputy Prime Minister Khloponin, but much more needs to be done to provide a lasting response to the barbaric acts of terrorism against civilians. The continuing immunity and impunity of security forces operating in Chechnya is fuelling grievances and terror in the region and is a source of deep preoccupation for us.
We pay tribute to all those who have lost their lives and to those who have fallen victim to aggression because of their professions or beliefs, as well as the courageous ones who cannot be deterred from their civil engagement in such a precarious environment.
Overall, the current report has not been a very positive one. However, there are positive signs in the situation of human rights in Russia. These are often offset by backward developments and, overall, have not been enough to achieve real improvements, but we must not be discouraged.
The significant body of European Court of Human Rights case-law provides an important incentive for the development of Russian law with regard to respect for human rights. We are engaged in a serious dialogue with Russia on human rights. Russia accepts this and, of course, also uses it to criticise what it sees as imperfections in the EU. We will continue with that dialogue. There is no alternative.
on behalf of the PPE Group. - Mr President, those who know Russia will know that what passes for a legal system there does not measure up to the normal criteria of the Rule of Law.
This affects Russia's relations with the rest of the world and equally with its own citizens. It follows that, when the European Union deals with Russia, it must take into account a variety of non-legal factors, notably, political interference, corruption and occasionally violence.
The relationship between Russia and the West, then, is subject to uncertainty, not to mention the complete absence of transparency and accountability. Where Russia's own citizens are concerned, they lead lives more affected by arbitrariness and violence than can be reconciled with the European Union's commitment to universal human rights.
Attempts to transform Russia have failed, so the European Union has no alternative but to live with the awkward interface between its own legality and Russia's non-legality.
on behalf of the S&D Group. - Mr President, the model of power sharing between the state and the members of society determines the content of political decisions, while the predictability of the decision-making process and the correct enforcement of decisions are guaranteed by the honesty, professionalism and independence of the judiciary.
The European Union and Russia can do business together only if there is compatibility between their power-sharing models, their decision-making mechanisms and their judiciary systems. The achievement of such compatibility is an exercise in partnership and cooperation, in consensus, confidence and interoperability-building, not in advocacy, lecturing and finger-pointing.
Russia is a full member of the Council of Europe and a signatory to the European Convention on Human Rights. Consequently, it is the Council of Europe that has competence to look into the functioning of democracy and the Rule of Law in Russia. The European Union should therefore rely on the Council of Europe in order to achieve, together with Russia, a common area of freedom, democratic security and justice.
Moreover, since the European Union is itself on the way towards accession to the European Convention on Human Rights, it should use its future status as a party to that convention to accelerate convergence and interoperability with Russia in the field of democracy and the rule of law.
Years ago, when the European Parliament had little more power than a militant NGO, its only tools were the rhetoric of naming and shaming. Today, after Lisbon, we are a powerful political institution. This imposes on us more responsibility, pragmatism and self-restraint. We should not let ourselves be led by emotions. We should not be casual with our values either. We are not allowed to be simultaneously prosecutor and judge. We should not act on the basis of mere allegations, rumours or various interest lobby groups. Our credibility, generated by the fairness and maturity of our approach, as well as our firmness and openness, is the best weapon we have in our dialogue with Russia at a time when our citizens have instructed us to develop a strategic partnership with Russia, not to restart the Cold War.
on behalf of the ALDE Group. - Mr President, we consider Russia to be an important partner of the European Union. Therefore, we expect Russia to respect her international obligations and implement the constitutional rights of her own citizens.
It is a fact that violations of human rights, civil liberties and the rule of law have become commonplace in Russia. Unlawfulness and widespread corruption led to the emigration of 300 000 citizens from Russia last year alone. It is hard to envisage both foreign and domestic business investments in such a climate.
The Russian authorities are evidently implementing unconstitutional law and order. The situation in the North Caucasus is one of the vilest examples of that. The Russian constitution provides a basis for a multi-party system, but de facto it has become a one-party system with a marginalised parliament.
I would like to ask the representative of the Council which punitive measures and sanctions will be applied against the Russian officials who are directly responsible for human rights abuses and perversion of the rule of law.
The European Union must be consistent in its policy towards third countries. It would discredit the European Union if we turned a blind eye to some severe offences in some countries, while imposing sanctions on other countries for identical offences. We cannot continue normal relations unless concrete improvements are made in Russia. We have to face the truth.
Mr President, ladies and gentlemen, despite its excellent constitution, the Russian Federation is still not a state under the rule of law, because there is a huge gap between constitutional law and constitutional reality. The fundamental requirements of a functioning state under the rule of law - an independent judiciary and a free press - are unfortunately lacking. As one sarcastic commentator said: 'The best Russian court is in Strasbourg'. The fact is that around one third of the cases brought before the European Court of Human Rights come from Russia. Russian citizens do not have any confidence in their own courts, which only rarely dispense justice. This is also clear from the fall in the number of appeals.
The country is headed by two lawyers, President Medvedev and Prime Minister Putin, who have repeatedly expressed their intention of combating legal nihilism. However, their words, which are usually followed by completely contrary actions, have been shown to consist merely of legal cynicism. None of the courts in Russia dare to pass judgment without consulting higher authorities. This system of telephone justice has created judges who are no longer independent and who are more concerned about their own safety and progress than about justice. The Khodorkovsky case clearly demonstrates this. An employee of the justice system has recently said that Judge Danilkin's judgment was dictated to him from above. The reconviction of Khodorkovsky and Lebedev is a sign that the rule of law in Russia remains in the era of the gulags. As in Soviet times, the judgment was made in advance by the political leadership.
Controlled democracy goes hand in hand with controlled justice. Although the Russian justice system is the embodiment of the punitive state, it fails completely when it comes to solving, prosecuting and passing judgment on politically motivated crimes. The attacks and murders of journalists have created a climate of fear and oppression.
Conditions in Russian prisons are also appalling. One example of this is the case of Sergei Magnitsky, a lawyer who uncovered a case of corruption and, as a result, was imprisoned arbitrarily and without charge. He died a horrible death in prison because of a lack of medical treatment.
A modernisation agreement between the EU and Russia will only be successful if it is based on a modernisation agreement between the Russian leadership and its own population. This involves ensuring that the rights of the citizens, which are guaranteed under the constitution, are finally respected and fulfilling the obligations which have been entered into with the Organisation for Security and Cooperation in Europe (OSCE) and the Council of Europe.
Russia needs to make the transition from a controlled democracy to a developing democracy. Essential prerequisites for this include free and just elections to the Duma and the Presidency, an easier process for registering political parties, which meets European standards, and a fair election campaign which gives all the candidates the same opportunities and access to the public media.
on behalf of the ECR Group. - Mr President, Russia is an important partner for the EU on many fronts, but we cannot pretend that Russia is a genuine democracy with a rule of law. Unsolved murders of journalists and human rights defenders to politically-motivated show trials with acquiescent judges say it all in my view. Why, then, is Russia tolerated as a member of the Council of Europe? That is a very good question.
Undoubtedly, the Kremlin treasures this international legitimisation of a government described in the US diplomatic cables recently leaked by WikiLeaks as a virtual Mafia state.
Conversely, the Council of Europe is discredited by its continued acquiescence towards Russia's authoritarian government. The European Court of Human Rights has a backlog of 27 000 cases from Russia alone, yet a Russian judge on the court is able to order the British Government to give British prisoners the right to vote. This not only exposes the absurdity of Russia's membership of the Council of Europe, but also encapsulates why the Council of Europe is, in my view, increasingly ignored internationally. Sadly now, and as a result of this, many Britons, including politicians, think it is time for the UK to review its membership of this organisation and its very intrusive court.
(FR) Mr President, this House thinks it can lecture Russia on human rights. It would do better to put its own house, that of the European Union, in order. For example, Mr Tannock mentioned Mr Julian Assange, a dissident publicist and founder of the WikiLeaks site, whose actions I do not, for all that, endorse. He has been detained for weeks in the UK because of a totally outrageous and ridiculous extradition request from Sweden, and it is plain to see that this could be a step towards his being handed over to the US.
Indeed, Mr Assange has been accused of rape by two young women, one of whom actually pressed charges on the grounds that the condom tore during consensual intercourse. The other accused him of surprising her in her sleep following earlier consensual intercourse. Who are they trying to kid? It is obvious that if these two young women did not want to be 'raped' by Mr Assange, they should not have slipped into his bed naked! They have not been outraged; they have been honoured. This example illustrates the degree to which extreme freedom ...
(The President cut off the speaker but the speaker continued off-microphone)
Dear colleague, this is a discussion on Russia. The item on the agenda is the situation in Russia. I am sorry, but we cannot change the topic in the middle of the discussion.
(NL) Mr President, we are having this debate today because the Russian leaders and, in particular, President Medvedev, have themselves so often emphasised the importance of the rule of law to the modernisation of Russia.
At the same time, though, we are finding many specific examples of things which are impeding that very modernisation; for example, if I look at corruption, which is reportedly continually on the increase, despite a good, new corruption law being in place, or if I look at the Yukos case; or the repeated arrests of opposition members and the human rights activists who were awarded our Sakharov Prize.
The modernisation that is being declared in Russia has not yet actually become a reality. Given that we are supposed to be working together with Russia on the Partnership for Modernisation, and supposed to be negotiating an EU-Russia agreement, I find it unbelievable then that only five sentences in the progress report on the Partnership for Modernisation have been devoted to the modernisation of the rule of law. I also think that we need to develop more expertise at home.
What I want to do, and we will also be doing that together in the report that Parliament is to prepare on Russia, is call for the promotion of the rule of law.
(DE) Mr President, ladies and gentlemen, I regret the fact that this debate was put on the agenda at such short notice that the High Representative for Foreign Affairs and Security Policy was not able to be here. In recent months, Baroness Ashton has worked with the Council to improve internal EU coordination on cooperation with our strategic partners, including Russia. With regard to her efforts to achieve a coordinated position, I think it would have been sensible to involve her in this debate.
None of the other strategic partners of the EU is as close to us as Russia, either geographically or in relation to our historic experiences. This is why we take great interest in the internal political developments in Russia. At this point, I would like to make specific mention of the work programme drawn up jointly by the coordinators of the Partnership for Modernisation, both in Russia and in the EU. This joint work programme for modernisation contains important measures which will provide active support for the development of the rule of law in Russia. This is the right way of ensuring that our partnership brings real benefits, in particular, for the citizens. The initiative to modernise Russia launched by the Russian President gives the country's international partners the opportunity to begin a fruitful cooperation with Russia. We must make use of this opportunity.
As my fellow Members have already said, if the modernisation process is to be sustainable, it must not only be based on technological developments. A modern Russian economy must be founded on the reliable principles of the rule of law. Only when citizens and business people can rely on the rule of law will they have the courage to introduce innovations and make investments. Let us take the hand that Russia has reached out to us and help the country to modernise.
(PL) Mr President, in common with many of my fellow Members who have already spoken, I agree with the obvious statement that Russia is a strategic partner for the European Union in terms of geopolitics, international security and economic matters. It is also no wonder that we are so interested in the situation in the most important of our neighbours. It is now turning out that there are some very alarming trends emerging in the country. I would like to quote from some social research recently carried out, according to which only 3% of Russians believe that they have any influence over political life in their country, 61% believe that they cannot defend their rights effectively and 82% believe that state representatives do not observe the laws enacted and in force in Russia. This is a sorry state of affairs in a country whose development is so important to us, but relations between Europe and Russia should not, under any circumstances, stop at development in a strictly economic sense and economic modernisation. Human rights and the rule of law are also important aspects upon which we should concentrate, as is the case for our other neighbours, including Belarus, for example.
(DE) Mr President, ladies and gentlemen, I believe it is important, alongside our wide-ranging cooperation in the field of business and in the face of global challenges, as has already been said, that we keep the subject of the rule of law on the agenda in all our discussions with Russia.
In recent weeks, we have discussed the stability of the Mediterranean region on many occasions and we have defined what the concept of stability does not consist of, namely, authoritarian structures. At the same time, this means that for Russia, stability cannot be based on political influence over the courts or the persecution of journalists and of people who stand up in support of human rights. Therefore, from my point of view, it is always the right time to discuss this issue.
I hope that we can make it clear to Russia during the course of the practical relationships which we will be entering into in the near future that it is putting its own future at risk if it does not establish the rule of law.
Madam President, there has been a sequence of tens of independent journalists and civil activists being murdered in Russia - for example, Politkovskaya, Estemirova and Magnitsky - but not one crime has been cleared up and not one murderer has been brought to justice. The Kremlin regime, by its unwillingness to bring about justice and transparency, can be seen as complicit in these crimes.
Yesterday, the young assistant judge, Natalya Vasilyeva, dashed the network of falsehood around the Khodorkovsky trial by declaring that the verdict was not reached by the judges, but was dictated to them from above.
Issuing a visa ban for the officials responsible for Magnitsky and other cases is one concrete measure to show that the EU is serious about the improvement of the rule of law and transparency in Russia. The fact that the Russian authorities have become so nervous about the very idea of a visa ban shows what a huge positive potential the EU really has to bring about changes in the situation.
Madam President, many of us in this House see Russia as part of the great family of European nations and had hoped that after the fall of the Berlin Wall, we would see Russia moving closer to the European Union. Sadly, that has not been the case. The current Russian leadership has chosen its own path, and it is one which causes great distress to those of us who wish to see freedom and democracy and the rule of law for the Russian people.
The Commissioner here today has more experience than most of us in dealing with Russia, and no doubt will have his own experience there, but I hope that the Commission will put pressure on the High Representative to adopt a new policy towards any country whose leaders constantly flout the values we hold dear. Let us talk to them and engage with them on trade, as we need to. Let us endeavour to discuss with them human rights, as we should, but let us not allow their leaders to launder their money through Europe's banking systems, to educate their children in our schools or universities, or to take holidays in our holiday resorts. If we applied that equally to all authoritarian leaders across the world, we would start moving towards what one could call an ethical foreign policy.
Madam President, I join with colleagues who are saying that we need smart measures to deal with authoritarian regimes which violate human rights.
I would like to ask the Council and Commission Representatives here whether they are prepared to take measures against those who violate human rights, in the manner indicated in Parliament's resolution of 16 December 2010, which called for an asset freeze and visa bans on those 60 officials implicated in the case of Mr Magnitsky, who unfortunately died in prison in Russia.
Would there be one or two courageous foreign ministers - or indeed Ms Ashton's representatives - who would take up this initiative, and if it proved to be true that Judge Viktor Danilkin did write the verdict on Khodorkovsky and Lebedev taking direct orders from the Moscow city court, would such a judge be on their list?
(SK) Madam President, Russia is one of the most important and most stable partners of the European Union. It is a country where democracy does not have a very long tradition, and it might be said that Russia is still getting used to democratic rule. We must also remember that it is a country which is still struggling with relentless Islamic terrorism, and the social standing of the security services is therefore higher than it is over here. From this standpoint, it is necessary to judge the frequent departures from our usual standards for the democratic functioning of a state in a principled and sensitive way. It is good to have proper discussions with our Russian friends on all of the issues that concern us regarding the running of the country by the Russian authorities. However, this dialogue must be businesslike, in a spirit of partnership, and motivated by an effort to improve the functioning of the democratic system in Russia, rather than by the lecturing of a self-styled custodian of global democracy. Let us negotiate with Russia as with a friend, in a correct manner, openly and decently. After all, we have a common interest in the peace, harmony and prosperity of Europe.
Madam President, in my opinion, Mr Werner Schulz has drafted a resolution which is very well founded with arguments and draws correct conclusions. However, I am not sure that I understood the point made by Mr Fleckenstein. If the Rules of Procedure do not allow me to ask a question any more, I would still like to put this to him. Was he suggesting that we should refrain from supporting this resolution, or was he expressing the opposite, namely, wholehearted Socialist support for adopting it right now?
Madam President, I am sorry, I was not listening.
(The speaker agreed to take a blue card question under Rule 149(8))
Madam President, I was not sure whether Mr Fleckenstein was suggesting we support this resolution by Werner Schulz and others, or calling for us to refrain from adopting it at this part-session?
Madam President, I will vote for the resolution, yes.
President-in-Office of the Council. - Madam President, first of all, I wish to thank all the Members for the pertinent questions they raised during the debate.
I very much share the concerns expressed here by many of you. I believe that the European Union as a whole will have to continue raising these concerns at all levels with our Russian interlocutors. We should not shy away from speaking directly when we have real and concrete issues to raise. If we are to act as strategic partners - and I believe that we are strategic partners of Russia - we must also be prepared to tackle difficult issues.
Two things in particular delighted me during this discussion. The first is that nobody questioned the fact that Russia is an important strategic partner for the European Union. Second, there was a general consensus in this room that modernisation and the establishment of a fully-fledged democracy and the rule of law has not yet finished in Russia, and there are many problems with the workings of democracy there.
I will certainly bring all the points raised to the attention of the High Representative in order for us to follow through the various means at our disposal. I am sure the coming visit of the Russian Government to Brussels on 24 February will provide us with a good opportunity to reiterate our concerns.
Russia is a permanent issue on the agenda of the Foreign Affairs Council. You may know that since last year, a regular European Council meeting has been dedicated to discussing issues with our strategic partners. This happened first - and most recently - in September 2010, and I think Mr Van Rompuy will do the same in the course of this year.
I shall now answer some of the specific questions Members have put to me. First, on Ms Hautala's question on human rights, I would point out that the High Representative takes Parliament's resolution of December 2010 very seriously. The circumstances surrounding the deaths in pre-trial detention of Sergei Magnitsky and Vera Trifonova must be duly investigated and the Foreign Affairs Council will, of course, pay special attention to that. We continue to raise these and other concerns at all levels, not only in the twice-yearly human rights consultations, but up to summit level, insisting on Russia upholding international commitments. Any decision on restrictive measures would be for the Council to take. Such instruments should be wielded wisely on the basis of clear evidence. First of all, we keep calling on Russia to ensure a proper investigation.
I would say to Ms Oomen-Ruijten that human rights are at the core of the negotiations on the new agreement and will be addressed on a number of fronts. We can assure you that the commitments of the EU and of Russia to uphold human rights, including those of persons belonging to minorities, will figure very prominently in this agreement and indeed constitute an essential element of the future agreement.
In conclusion, I will briefly sum up some of my previous points. The rule of law and independence of the judiciary must remain an integral part of the modernisation effort currently under way in the Russian Federation. The European Union must stand ready to support Russia in these efforts. Freedom of speech, assembly and association are the building blocks on which all Western democracies rest. Russia should uphold the legal commitments which it has entered into as a member of the Council of Europe, the United Nations and the OSCE.
The North Caucasus region remains a source of deep concern for us. We must encourage Russia to seek a sustainable solution to this endemic problem in the region. The important thing to bear in mind is that, in spite of the many concerns we have and the number of challenges Russia is currently facing, there have also been a number of positive developments. We must take President Medvedev at his word and continue to engage in a serious dialogue with Russia on human rights. So if there are cases, we have to be alerted and we have to follow what is happening in Russia very closely.
Thank you very much for your valuable comments. The High Representative will be duly informed of your opinion.
The debate is closed.
The vote will take place at midday on Thursday, 17 February 2011.
(The sitting was suspended at 11:45 and resumed at 12:00)
Written statements (Rule 149)
The international press has discussed at length the case of Mikhail Khodorkovsky and there actually seems to be every indication that this case has been exploited for political purposes. The recent statements made by Judge Danilkin's press officer clearly show the Russian justice system's lack of independence. On the other hand, it is important to stress that this is not an isolated case. On the contrary, the NGOs operating in Russia regularly report that the standards for a fair trial are not met in this country. Furthermore, in September 2010, the Council of Europe Parliamentary Assembly asked the authorities in Moscow to adopt reforms to guarantee the independence of the justice system and to end the harassment of lawyers. Lastly, it is important for us to stress the critical situation in the North Caucasus, a region where a climate of impunity reigns and where, even worse than this, victims are afraid to defend themselves so as not to put themselves even more in danger. If they want to show their credibility through announcing their intention to respect the rule of law, the Russian authorities clearly need to make greater efforts than they have done so far.
in writing. - The rule of President Medvedev and Prime Minister Putin is not compatible with the rule of law. For more than 10 years, Putin and Medvedev tolerated, and possibly protected, an appalling catalogue of abuses and crimes, including stage-managed trials, press control and political murder.
The horrendous record of lawlessness in Russia is not a question of private delinquency. The real problem is state-sponsored lawlessness. The Russian justice system, and indeed the Russian state, never dealt with crimes aimed at journalists, human rights campaigners and whistle-blowers in the army or in the judiciary. The lawlessness in Russia was regarded for too long as an accident or as a problem beyond state control.
EU policy should hold the Russian authorities responsible for their collusion with criminal elements. Recent developments seem to indicate that the second Khodorkhovsky trial was conducted at the behest of high political figures. The extrajudicial record of the Russian state is already a tradition. The EU's policy should take stock of this deplorable practice.
The usual soft EU rhetoric is not appropriate. It should be replaced by a resolute policy, including credible warnings that future cooperation with Russia requires an immediate improvement in Russian law enforcement.
At the start of his term of office, Mr Medvedev promised Russians a 'dictatorship of law' and full democracy. The Russian President is, I think, aware of the fact that his country is struggling to build a democratic state under the rule of law and to create a modern economy which can respond to global challenges. Recent events in Russia, in particular, the numerous attacks on journalists and representatives of independent non-governmental organisations, and the judgment handed down in the Khodorkovsky case, mean that there are grounds for wondering whether there is any real understanding of human rights and fundamental freedoms behind the noble-sounding demands. Russia's observance of its international obligations can also be considered controversial in a number of respects. The unresolved conflicts in regions such as Nagorno-Karabakh, Transnistria and Abkhazia and South Ossetia should be ended as soon as possible, in accordance with international law and the obligations undertaken by Russia. Russia should fulfil unconditionally all the provisions of the 2008 agreement between Russia, the European Union and Georgia. In particular, the representatives of the EU Monitoring Mission in Georgia (EUMM Georgia) must have guaranteed and unlimited access to the Georgian regions of Abkhazia and South Ossetia, in order to guarantee peace and stability in these regions.
in writing. - The problem of independent courts and the imitation of democracy, free speech and rule of law seems to be understood by a wide audience. After all, the EU should know how to recognise such a problem. Nonetheless, it seems bizarre that at the same time, some Member States wish to override common understandings and even agreements, such as the EU Common Position 2008/944/CFSP. Ceterum censeo - France has decided to sell a Mistral class warship to Russia; we believe that it will sincerely regret its action.